Case 2:21-cv-10366-JMV-ESK Document 1 Filed 04/28/21 Page 1 of 11 PageID: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

  MICHAEL HONIBALL, individually and on                Case No.
  behalf of all others similarly situated,
                                                     CLASS ACTION COMPLAINT
                 Plaintiff,
                                                     DEMAND FOR JURY TRIAL
  v.

  THE CREDIT PROS INTERNATIONAL
  CORPORATION, a New Jersey corporation,

                 Defendant.


                                CLASS ACTION COMPLAINT

       Plaintiff Michael Honiball (“Honiball” or “Plaintiff”) brings this Class Action Complaint

and Demand for Jury Trial against Defendant The Credit Pros International Corporation. (“Credit

Pros” or “Defendant”) to stop Defendant from violating the Telephone Consumer Protection Act

by making unsolicited, pre-recorded calls to consumers, and to otherwise obtain injunctive and

monetary relief for all persons injured by Credit Pros’ conduct. Plaintiff, for his Complaint,

alleges as follows upon personal knowledge as to himself and his own acts and experiences, and,

as to all other matters, upon information and belief, including investigation conducted by his

attorneys.

                                            PARTIES

       1.      Plaintiff Honiball is a Hoboken, New Jersey resident.

       2.      Defendant Credit Pros is a New Jersey corporation headquartered in Newark,

New Jersey. Credit Pros conducts business throughout this District and the United States.
 Case 2:21-cv-10366-JMV-ESK Document 1 Filed 04/28/21 Page 2 of 11 PageID: 2




                                  JURISDICTION AND VENUE

        3.       This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).

        4.       This Court has personal jurisdiction over Defendant and venue is proper in this

District under 28 U.S.C. § 1391(b) because Defendant is based in this District and because the

wrongful conduct giving rise to this case was directed to Plaintiff from, and received by Plaintiff

in, this District.

                                         INTRODUCTION

        5.       As the Supreme Court explained at the end of its last term, “Americans

passionately disagree about many things. But they are largely united in their disdain for

robocalls. The Federal Government receives a staggering number of complaints about

robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of

complaints. For nearly 30 years, the people’s representatives in Congress have been fighting

back.” Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5

(U.S. July 6, 2020).

        6.       The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2).

        7.       A listing on the Registry “must be honored indefinitely, or until the registration is

cancelled by the consumer or the telephone number is removed by the database administrator.”

Id.

        8.       When Congress enacted the TCPA in 1991, it found that telemarketers called

more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).

                                                                                                      2
    Case 2:21-cv-10366-JMV-ESK Document 1 Filed 04/28/21 Page 3 of 11 PageID: 3




         9.    By 2003, due to more powerful autodialing technology, telemarketers were

calling 104 million Americans every day. In re Rules and Regulations Implementing the TCPA

of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).

         10.   The problems Congress identified when it enacted the TCPA have only grown

exponentially in recent years.

         11.   Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years.

         12.   According to online robocall tracking service “YouMail,” 4.9 billion robocalls

were placed in March 2021 alone, at a rate of 159.4 million per day. www.robocallindex.com

(last visited April 26, 2021).

         13.   The FCC also has received an increasing number of complaints about unwanted

calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.

         14.   “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),

statement of FCC chairman.1

         15.   “The FTC receives more complains about unwanted calls than all other

complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).2



1
  https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
2
  https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
consumer-protection-federal-communications-commission-rules-
regulations/160616robocallscomment.pdf
                                                                                                3
    Case 2:21-cv-10366-JMV-ESK Document 1 Filed 04/28/21 Page 4 of 11 PageID: 4




                                            CREDIT PROS

         16.      Credit Pros offers credit repair solutions to consumers that include credit

monitoring and credit improvement.3

         17.      Credit Pros engages in telemarketing in order to advertise its credit repair

solutions to consumers.

         18.      Credit Pros places pre-recorded calls or hires telemarketers to call on its behalf

who identify as Credit Pros.

         19.      Credit Pros’ pre-recorded calls are for the purpose of advertising Credit Pros’

credit repair services.

         20.      Credit Pros places these pre-recorded sales calls to consumers’ phone numbers

without first obtaining their prior express written consent.

         21.      Credit Pros placed numerous unsolicited pre-recorded calls to Plaintiff’s cell

phone number.

         22.      There are numerous complaints posted online regarding unsolicited calls and text

messages that consumers have received from The Credit Pros including:




         •                                                                                       4


         •      “Someone from ************ keeps texting me... Says they are from The
               CreditPros. They have sent 5 texts just today! I have never contacted them. If this is
               not their business, then they need to contact the number above and let them know to


3
    https://thecreditpros.com/
4
    https://www.yelp.com/biz/the-credit-pros-newark
                                                                                                        4
    Case 2:21-cv-10366-JMV-ESK Document 1 Filed 04/28/21 Page 5 of 11 PageID: 5




               stop texting people saying that they are The Credit Pros. It this is The Credit Pros,
               STOP HARASSING ME! NO STARS!”5




         •                                                                                        6

         •     “They are spamming my phone with text messages NON STOP. I have never ever
               ever signed up for their service ever. They send obnoxious long text messages with a
               different sketchy number every time. When I call, I get a recorded message saying it's
               the Credit Pros, but any time I get connected with an actual human they pretend they
               can't hear me and hang up. What the heck? Makes no sense, just phishing for
               information is what it seems like. I would NEVER EVER use their services if you
               need credit repair. They are clearly predatory and will likely sell your information.”7
         •     “Says to be "Credit Pros", credit report repair company. Kept calling all day, &
               texting also.”8
         •     “Spoofing something local. It finally left a message, concerned about my credit.”9


         23.      A consumer posted a pre-recorded message received from Defendant Credit Pros

on Youmail.com. This recording is similar to the pre-recorded call that the Plaintiff received.




5
  https://www.bbb.org/us/nj/newark/profile/financial-services/the-credit-pros-0221-
90055767/customer-reviews
6
  https://www.bbb.org/us/nj/newark/profile/financial-services/the-credit-pros-0221-
90055767/complaints
7
  Id.
8
  https://us.shouldianswer.net/phone-number/7062003761
9
  Id.
                                                                                                       5
 Case 2:21-cv-10366-JMV-ESK Document 1 Filed 04/28/21 Page 6 of 11 PageID: 6




                                                                                                  10


         24.    In response to these calls, Plaintiff files this lawsuit seeking injunctive relief,

requiring Defendant to stop making pre-recorded voice sales calls to consumers without their

consent as well as an award of statutory damages to the members of the Class and costs.

                                 PLAINTIFF’S ALLEGATIONS

          Credit Pros Placed Pre-recorded Calls to the Plaintiff Without His Consent

         25.    In March 2021, the Plaintiff received multiple pre-recorded calls from the

Defendant Credit Pros to his cell phone.

         26.    On March 4, 2021 at 10:01 AM, Plaintiff received a prerecorded call from 919-

893-9954. The call began with a pre-recorded message designed to sound like a live agent. The

agent was soliciting credit repair services.

         27.    On March 4, 2021 at 1:55 PM, Plaintiff received another prerecorded call from

919-893-9954 to his cell phone. This call also began with a pre-recorded message designed to

sound like a live agent. The agent was soliciting credit repair services.

         28.    On March 5, 2021 the Plaintiff received two more calls to his cell phone from

919-893-9954. These calls were also prerecorded and soliciting him for credit repair services.

         29.    On March 8, 2021 at 12:07 PM, the Plaintiff received another prerecorded call

from 919-893-9954 soliciting credit repair services. This time, the Plaintiff decided work his way

through the automated questions and then to speak to a live agent so that he could identify the


10
     https://directory.youmail.com/directory/phone/3186671484
                                                                                                       6
Case 2:21-cv-10366-JMV-ESK Document 1 Filed 04/28/21 Page 7 of 11 PageID: 7




company that was calling him and ask them to stop, eventually being transferred to someone that

identified himself as working for Credit Pros.

       30.     The Plaintiff does not have a relationship with Credit Pros, or any of its affiliated

companies, nor has he ever consented to any contact from Defendant.

       31.     Simply put, Credit Pros did not obtain Plaintiff’s prior express written consent to

place any pre-recorded solicitation telephone calls to the Plaintiff.

       32.     Defendant’s unauthorized telephone calls harmed Plaintiff in the form of

annoyance, nuisance, and invasion of privacy, and disturbed Plaintiff’s use and enjoyment of his

phone, in addition to the wear and tear on the phone’s hardware (including the phone’s battery)

and the consumption of memory on the phone.

       33.     Seeking redress for these injuries, Honiball, on behalf of himself and Class of

similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47

U.S.C. § 227, et seq., which prohibits unsolicited pre-recorded solicitation calls to landline and

cellular phone numbers.

                                    CLASS ALLEGATIONS

                 Class Treatment Is Appropriate for Plaintiff’s TCPA Claim

       34.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of

the following Class:

       Pre-recorded No Consent Class: All persons in the United States who from four
       years prior to the filing of this action through class certification (1) Defendant (or
       an agent acting on behalf of Defendant) called, (2) on the person’s cellular
       telephone or residential landline, (3) using a pre-recorded voice, (4) for
       substantially the same reason Defendant called Plaintiff, and (5) for whom
       Defendant claims it obtained the person’s telephone number in the same way it
       obtained the Plaintiff’s telephone number.




                                                                                                       7
Case 2:21-cv-10366-JMV-ESK Document 1 Filed 04/28/21 Page 8 of 11 PageID: 8




       35.     The following individuals are excluded from the Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, their

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest and their current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;

and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

released. Plaintiff anticipates the need to amend the Class definitions following appropriate

discovery.

       36.     Numerosity: On information and belief, there are thousands of members of the

Class such that joinder of all members is impracticable.

       37.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Class, and those questions predominate over any

questions that may affect individual members of the Class. Common questions for the Class

include, but are not necessarily limited to the following:

               (a) whether Defendant used a pre-recorded voice when placing calls to Plaintiff
                   and the members of the Class;

               (b) whether Defendant placed pre-recorded voice calls to Plaintiff and members
                   of the Class without first obtaining consent to make the calls;

               (c) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (d) whether members of the Class are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

       38.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Class, and has retained counsel competent and experienced in class

actions. Plaintiff has no interests antagonistic to those of the Class, and Defendant has no

defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting
                                                                                                    8
Case 2:21-cv-10366-JMV-ESK Document 1 Filed 04/28/21 Page 9 of 11 PageID: 9




this action on behalf of the members of the Class, and have the financial resources to do so.

Neither Plaintiff nor his counsel have any interest adverse to the Class.

       39.     Appropriateness: This class action is also appropriate for certification because

Defendant has acted or refused to act on grounds generally applicable to the Class and as a

whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the members of the Class and making final class-wide injunctive relief

appropriate. Defendant’s business practices apply to and affect the members of the Class

uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

respect to the Class as wholes, not on facts or law applicable only to Plaintiff. Additionally, the

damages suffered by individual members of the Class will likely be small relative to the burden

and expense of individual prosecution of the complex litigation necessitated by Defendant’s

actions. Thus, it would be virtually impossible for the members of the Class to obtain effective

relief from Defendant’s misconduct on an individual basis. A class action provides the benefits

of single adjudication, economies of scale, and comprehensive supervision by a single court.


                                 FIRST CAUSE OF ACTION
                            Telephone Consumer Protection Act
                                (Violations of 47 U.S.C. § 227)
          (On Behalf of Plaintiff Honiball and the Pre-Recorded No Consent Class)

       40.     Plaintiff repeats and realleges paragraphs 1 through 39 of this Complaint and

incorporates them by reference.

       41.     Defendant and/or its agents made unwanted solicitation telephone calls to Plaintiff

and the other members of the Pre-Recorded No Consent Class using a pre-recorded voice.

       42.     These pre-recorded voice calls were made en masse without the consent of the

Plaintiff and the other members of the Pre-Recorded No Consent Class.




                                                                                                      9
Case 2:21-cv-10366-JMV-ESK Document 1 Filed 04/28/21 Page 10 of 11 PageID: 10




       43.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of

Defendant’s conduct, Plaintiff and the other members of the Pre-Recorded No Consent Class are

each entitled to a minimum of $500 in damages for each violation, and up to $1,500 in damages

for each violation in the event that the Court determines that Defendant’s conduct was willful

and knowing.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the

following relief:

   a) An order certifying the Class as defined above; appointing Plaintiff as the representative

       of the Class; and appointing his attorneys as Class Counsel;

   b) An award of actual and/or statutory damages for the benefit of Plaintiff and the Class;

   c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;

   d) An injunction requiring Defendant to cease all unsolicited calling activity, and to

       otherwise protect the interests of the Class; and

   e) Such further and other relief as the Court deems just and proper.

                                          JURY DEMAND

       Plaintiff requests a jury trial.

                                              Respectfully Submitted,

                                              MICHAEL HONIBALL, individually and on
                                              behalf of those similarly situated individuals



Dated: April 27, 2021                         /s/ Stefan Coleman
                                              Stefan Coleman
                                              law@stefancoleman.com
                                              LAW OFFICES OF STEFAN COLEMAN
                                              1072 Madison Ave, Suite 1
                                              Lakewood, NJ 08701
                                              Telephone: (877) 333-9427
                                                                                                 10
Case 2:21-cv-10366-JMV-ESK Document 1 Filed 04/28/21 Page 11 of 11 PageID: 11




                                   Facsimile: (888) 498-8946

                                   Attorneys for Plaintiff and the putative Class




                                                                                    11
